Name: Commission Regulation (EC) No 1427/2004 of 9 August 2004 amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes
 Type: Regulation
 Subject Matter: European construction;  agricultural activity;  beverages and sugar;  agricultural policy;  food technology
 Date Published: nan

 10.8.2004 EN Official Journal of the European Union L 263/3 COMMISSION REGULATION (EC) No 1427/2004 of 9 August 2004 amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 46 thereof, Whereas: (1) The Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia amended point 4(d) of Annex IV to Regulation (EC) No 1493/1999, providing for the possibility to use the pouring of wine onto lees or grape marc or pressed aszÃ º pulp where this practice is traditionally used for the production of Tokaji fordÃ ­tÃ ¡s and Tokaji mÃ ¡slÃ ¡s in the Tokaj region of Hungary under conditions to be determined. It is therefore necessary to further determine these conditions and to provide for a notification procedure if the Member State intends to modify these. (2) Part A of Annex III to Commission Regulation (EC) No 1622/2000 (2) lists the vine varieties producing grape must or grape must in fermentation that may be used to constitute the cuvÃ ©e for preparing quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type. That list should be amended to include varieties produced in the Czech Republic, Hungary and Slovakia. (3) Limits for sulphur dioxide content are laid down in point 1 of Part A of Annex V to Regulation (EC) No 1493/1999. Derogations to these limits are listed in point 2 of Part A of Annex V to the said Regulation, and in Annex XII of Regulation (EC) No 1622/2000. Annex XII of Regulation (EC) No 1622/2000 should be amended by reason of the accession of the Czech Republic and Slovakia. (4) Some French table wines bearing a geographical indication can have a total alcoholic strength by volume greater than 15 % vol. and can consequently have a volatile acid content above the limits laid down in Part B of Annex V to Regulation (EC) No 1493/1999 but less than 25 milliequivalents per litre. Some Greek quality wines psr have a total alcoholic strength by volume of at least 13 % vol., entitling them to exceptions regarding the volatile acid content laid down in point 1 of Part B of Annex V to Regulation (EC) No 1493/1999. Those wines should be added to the list in Annex XIII to Regulation (EC) No 1622/2000. That Annex should also be amended on account of the accession of the Czech Republic, Cyprus, Hungary, Slovakia and Slovenia. (5) Annex XVIII of Regulation (EC) No 1622/2000 sets out the quality liqueur wines psr to which the products referred to in point 2(b) of Part J of Annex V to Regulation (EC) No 1493/1999 may be added. That list should be amended by reason of the accession of Cyprus. (6) Regulation (EC) No 1622/2000 should therefore be amended accordingly. (7) For reasons of control and in order to provide for the application of the amendments to Regulation (EC) No 1622/2000 as from the date of entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, the Regulation should apply as from May 1 2004. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1622/2000 is amended as follows: 1. in Title II, Chapter I, the following Article 18a is added: Article 18a Pouring of wine or grape must to lees or grape marc or pressed aszÃ º pulp The pouring of wine or grape must to lees or grape marc or pressed aszÃ º pulp, provided for in point 4(d) of Annex IV to Regulation (EC) No 1493/1999, shall be carried out as follows, in accordance with the Hungarian provisions in force on 1 May 2004: (a) the Tokaji fordÃ ­tÃ ¡s shall be prepared by pouring must or wine on the pressed aszÃ º pulp; (b) the Tokaji mÃ ¡slÃ ¡s shall be prepared by pouring must or wine on the lees of szamorodni or aszÃ º.; 2. Part A of Annex III is replaced by the text in the Annex to this Regulation; 3. the first paragraph of Annex XII is amended as follows: (a) in point (a), the following sixth and seventh indents are added:  the quality wines psr described by the term pozdnÃ ­ sbÃ r ,  the quality wine psr described by the term neskorÃ ½ zber ; (b) in point (b), the following indents are added:  the quality wines psr described by the terms vÃ ½bÃ r z bobulÃ ­ , vÃ ½bÃ r z cibÃ ©b , ledovÃ © vÃ ­no  and slÃ ¡movÃ © vÃ ­no ,  the quality wine psr described by the terms bobuÃ ¾ovÃ ½ vÃ ½ber , hrozienkovÃ ½ vÃ ½ber  and Ã ¾adovÃ ½ vÃ ½ber ; (c) the following point (c) is added: (c) 350 mg/l for:  the quality wines psr described by the term vÃ ½bÃ r z hroznÃ ¯ ,  the quality wines psr described by the term vÃ ½ber z hrozna ; 4. Annex XIII is amended as follows: (a) in the second subparagraph of point (b), the following indents are added:  Vin de pays du Jardin de la France, except for the wines produced in the zone bearing the controlled designation of origin and in the areas planted with the variety Chenin, in the departments Maine et Loire and Indre et Loire,  Vin de pays Portes de MÃ ©diterranÃ ©e,  Vin de pays des comtÃ ©s rhodaniens,  Vin de pays des cÃ ´tes de Thongue,  Vin de pays de la CÃ ´te Vermeille; (b) point (g) is replaced by the following points (g) to (m): (g) for wines originating in Canada: 35 milliequivalents per litre for wines described by the words Icewine ; (h) for Hungarian wines: 25 milliequivalents per litre for the following quality wines psr:  Tokaji mÃ ¡slÃ ¡s,  Tokaji fordÃ ­tÃ ¡s,  aszÃ ºbor,  tÃ ¶ppedt szÃ lÃ bÃ l kÃ ©szÃ ¼lt bor,  Tokaji szamorodni,  kÃ ©sÃ i szÃ ¼retelÃ ©sÃ ± bor,  vÃ ¡logatott szÃ ¼retelÃ ©sÃ ± bor; 35 milliequivalents per litre for the following quality wines psr:  Tokaji aszÃ º,  Tokaji aszÃ ºeszencia,  Tokaji eszencia; (i) for Czech wines: 30 milliequivalents per litre for quality wines psr described by the words vÃ ½bÃ r z bobulÃ ­  and ledovÃ © vÃ ­no , 35 milliequivalents per litre for quality wines psr described by the words slÃ ¡movÃ © vÃ ­no  and vÃ ½bÃ r z cibÃ ©b ; (j) for Greek wines: 30 milliequivalents per litre for the following quality wines psr with a total alcoholic strength by volume equal or higher than 13 % vol. and a residual sugar content of at least 45 g/l:  Samos (Ã £Ã ¬Ã ¼Ã ¿Ã ),  Rhodes (Ã ¡Ã Ã ´Ã ¿Ã ),  Patras (Ã Ã ¬Ã Ã Ã ±),  Rio Patron (Ã ¡Ã ¯Ã ¿ Ã Ã ±Ã Ã Ã Ã ½),  Cephalonie (Ã Ã µÃ Ã ±Ã »Ã ¿Ã ½Ã ¹Ã ¬),  Limnos (Ã Ã ®Ã ¼Ã ½Ã ¿Ã ),  Sitia (Ã £Ã ·Ã Ã µÃ ¯Ã ±),  Santorini (Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã ·),  Nemea (Ã Ã µÃ ¼Ã ­Ã ±),  Daphnes (Ã Ã ±Ã Ã ½Ã ­Ã ); (k) for Cypriot wines: 25 milliequivalents per litre for the quality liqueur wines psr Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ±  (Commandaria); (l) for Slovak wines: 25 milliequivalents per litre for the following quality wines psr:  tokajskÃ © samorodnÃ ©, 35 milliequivalents per litre for:  tokajskÃ ½ vÃ ½ber; (m) for Slovenian wines: 30 milliequivalents per litre for the following quality wines psr:  vrhunsko vino ZGP  jagodni izbor,  vrhunsko vino ZGP  ledeno vino; 35 milliequivalents per litre for the following quality wines psr:  vrhunsko vino ZGP  suhi jagodni izbor.; 5. In Annex XVIII, Part B is amended as follows: (a) in point 1, the following is added: CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria); (b) in point 2, the following is added: CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria); (c) in point 4, the following is added: CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria); Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 194, 31.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 1410/2003 (OJ L 201, 8.8.2003, p. 9). ANNEX A. List of vine varieties grapes of which may be used to constitute the cuvÃ ©e for preparing quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type (Article 4 of this Regulation) Aleatico N Ã Ã Ã Ã Ã Ã ¹Ã ºÃ ¿ (Assyrtiko) Bourboulenc B Brachetto N Clairette B Colombard B Csaba gyÃ ¶ngye B Cserszegi fÃ ±szeres B Freisa N Gamay N GewÃ ¼rztraminer Rs GirÃ ² N Ã Ã »Ã Ã ºÃ µÃ Ã ¯Ã ¸Ã Ã ± (Glykerythra) Huxelrebe Irsai OlivÃ ©r B Macabeu B All the malvoisies Mauzac blanc and rosÃ © Monica N Ã Ã ¿Ã Ã Ã ¿Ã Ã ¯Ã »Ã µÃ Ã ¿ (Moschofilero) MÃ ¼ller-Thurgau B All the muscatels NektÃ ¡r PÃ ¡lava B Parellada B Perle B Piquepoul B Poulsard Prosecco Ã ¡Ã ¿Ã ´Ã ¯Ã Ã ·Ã  (Roditis) Scheurebe Torbato ZefÃ ­r B